United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3521
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Jason Cain Tallon,                      * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: February 6, 2009
                                Filed: February 9, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       After Jason Cain Tallon pled guilty to bank robbery in violation of 18 U.S.C.
§ 2113(a), the district court1 sentenced him to 90 months in prison and 3 years of
supervised release, and ordered him to pay restitution. Counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967), in
which he argues that Tallon’s sentence is unreasonable. In a pro se supplemental
brief, Tallon complains that counsel failed to inform him that his acquiescence to a
bank teller’s description of Tallon’s conduct during the robbery would negatively

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
impact his offense level in the form of dangerous-weapon and physical-restraint
enhancements. We affirm.

       Tallon’s sentence, which was within the advisory Guidelines range, is not
unreasonable. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States
v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005). The district court expressly
considered relevant factors under 18 U.S.C. § 3553(a), and nothing in the record
suggests that the court misapplied those factors. See United States v. Haack, 403 F.3d
997, 1004 (8th Cir. 2005). Tallon’s claim of ineffective assistance of counsel is not
properly raised in this direct criminal appeal. See United States v. Hughes, 330 F.3d
1068, 1069 (8th Cir. 2003). To the extent Tallon challenges the district court’s
reliance on the teller’s version of the robbery, as detailed in the presentence
investigation report, to support the sentencing enhancements, the district court was
entitled to rely on those facts because Tallon withdrew his objections to the teller’s
version of events and to the related specific offense characteristics. See United States
v. Thompson, 289 F.3d 524, 526-27 (8th Cir. 2002) (declining to review findings
related to sentencing enhancement, even for plain error, where defendant’s counsel
withdrew objections at sentencing).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we conclude there are no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw and we affirm the judgment of
the district court.
                         ______________________________




                                          -2-